FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                         May 27, 2014
                                    TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                         Clerk of Court

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
                                                              No. 13-1306
 v.                                                (D.C. No. 1:12-CR-00170-WYD-1)
                                                               (D. Colo.)
 HAROLD EDMOND STINNETT,

           Defendant-Appellant.



                                 ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, ANDERSON and BRORBY, Senior Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       After Harold Edmond Stinnett admitted to multiple violations of his supervised

release, the United States District Court for the District of Colorado revoked his


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
supervised release and sentenced him to five months’ imprisonment to be followed by

two years of supervised release. Stinnett timely appealed.

       We have jurisdiction under 28 U.S.C. § 1291, and we address Stinnett’s appeal

under the analytical framework established by Anders v. California, 386 U.S. 738 (1967).

After independently examining the record, we agree with defense counsel that there are

no nonfrivolous grounds for appeal. Accordingly, we grant counsel’s motion to withdraw

and we dismiss the appeal.

                                                I

       On November 26, 2012, Stinnett was arrested and charged with five violations of

the conditions of his supervised release: (1) driving under the influence, (2) battery and

injury to property, (3) failure to report for urine testing, (4) failure to participate in

substance abuse treatment, and (5) associating with a felon. While awaiting hearing, he

managed to commit a sixth violation for failure to comply with the rules of his residential

reentry center. Because each of these violations was a Grade C violation, and because

Stinnett’s criminal history category was I, the resulting Guidelines range was three to nine

months’ imprisonment. After a hearing, the district court imposed a sentence of five

months’ imprisonment followed by two years of supervised release.

       Through his counsel, Stinnett filed a timely notice of appeal. Stinnett believes that

his sentence was imposed in violation of law, was imposed as a result of an incorrect

application of the Guidelines, and was greater than the specified Guideline range. Having

concluded that Stinnett’s appeal is wholly frivolous, however, defense counsel submitted

                                                2
an Anders brief and requested permission to withdraw. See Anders, 386 U.S. at 744

(“[I]f counsel finds his [client’s] case to be wholly frivolous, after a conscientious

examination of it, he should so advise the court and request permission to withdraw. That

request must, however, be accompanied by a brief referring to anything in the record that

might arguably support the appeal.”). Stinnett was released from imprisonment on

August 7, 2013, and today Stinnett is on supervised release. An attempt was made to

notify Stinnett of his right to submit a pro se brief, see id. (“A copy of counsel’s brief

should be furnished the indigent and time allowed him to raise any points that he

chooses.”), but he could not be located. Stinnett has neither attempted to contact the court

nor kept the court apprised of where he can be reached. For its part, the United States

submitted a brief.

                                              II

       Once a criminal defendant has completed his sentence, his appeal is moot unless

“sufficient collateral consequences flow from the conviction and completed sentence.”

United States v. Meyers, 200 F.3d 715, 718 (10th Cir. 2000). Although generally we

presume that the consequences of a felony conviction are sufficient to overcome any

question of mootness when the defendant appeals the validity of his conviction, see

Spencer v. Kemna, 523 U.S. 1, 7-8 (1998), no such presumption applies when the

defendant admits his guilt and merely challenges the length of his sentence, see United

States v. Vera-Flores, 496 F.3d 1177, 1180 (10th Cir. 2007). Therefore, to the extent that

Stinnett challenges the duration of his term of imprisonment, which ended on August 7,

                                              3
2013, his appeal is moot.

       But Stinnett’s challenge to his term of supervised release is not moot, as the term

continues today and the district court retains discretion to modify it. See 18 U.S.C. §

3583(e). Nevertheless, any challenge Stinnett might raise to the length or conditions of

his supervised release is frivolous. The district court considered the 3553(a) factors in

light of the totality of the circumstances, and although the court’s explanation was brief,

the decision was a reasoned one. What is more, Stinnett’s two-year term of supervised

release is the minimum provided by the Guidelines in light of his original conviction of a

class B felony. See 18 U.S.C. § 3559(a)(2); U.S.S.G. §§ 7B1.3(g), 5D1.2(a)(1) (“At least

two years but not more than five years for a defendant convicted of a Class A or B

felony.”); cf. United States v. Fonseca, 473 F.3d 1109, 1112 (10th Cir. 2007) (“While this

court now has jurisdiction to review a defendant’s final sentence for reasonableness, it

nevertheless continues to lack jurisdiction to review the discretionary denial of a

downward departure.”).

       Following “a full examination of all the proceedings,” Anders 386 U.S. at 744, we

conclude that the appellate issues identified by Stinnett’s counsel are wholly without

merit, particularly when viewed in relation to the length or condition of his supervised

release.

                                             III

       Given Stinnett’s release, and our thorough review of the record, we conclude that

Stinnett’s challenge to the reasonableness of his five-month term of imprisonment is moot

                                             4
and that he has identified no meritorious issues relating to his supervised release for our

review on direct appeal. Accordingly, we GRANT counsel’s motion to withdraw and we

DISMISS the appeal.



                                                  Entered for the Court


                                                  Mary Beck Briscoe
                                                  Chief Judge




                                              5